 In the Matter Of INTERNATIONAL HARVESTER COMPANY(ROCK FALLSWORKS)andFEDERAL LABOR UNION No. 22647, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCase No. R-2506SUPPLEMENTAL DECISION AND DIRECTIONAugust 9,1941On May 22, 1941, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding.'Pursuant to the Direction of Election, an elec-tion by secret ballot was conducted on June 18, 1941, under the direc-tion and supervision of the Regional Director for the ThirteenthRegion (Chicago, Illinois).On July 7, 1941, the Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, issued andduly served upon the parties an Election Report on the ballot.As to the balloting and its results, the Regional Director reportedas follows :Total number of ballots cast_____________________________________________ 208Totalnumber oneligibilitylist__________________________________________203Total number ofballots challenged_______________________________________9Total numberof void ballots ---------------------------------------------0Totalnumber ofblank ballots____________________________________________0Totalnumberof valid ballots cast________________________________________199Total numberof ballotscast for Local 22647_______________________________ 97Total number of ballots cast for the F. E W. 0. C--------------------------- 101Total number of ballots cast for neither___________________________________1The Regional Director recommended in his Election Report thatthe challenges to three of the ballots be sustained and that the chal-lenges to five of the ballots be overruled.He further reported thatthe challenge to one of the ballots was withdrawn. On July 14 and 17,1941; respectively, Local 22647 filed Objections to the Election Re-port and a Supplement to Objections to the Election Report.OnJuly 15, 1941, the F. E. W. O. C. filed Objections to the ElectionReport.Local 22647 objected to the Regional Director's ruling thatthe challenges to the ballots of Hamilton Scott, Don Walters, andWashington Livingstone, be sustained, contending that such em-ployees should be eligible to vote in the election.The F. E. W. O. C.132N.L R. B. 33.34 N. L. R. B., No. 14.106 INTERNATIONALHARVESTERCOMPANY107objected to the Regional Director's ruling that the challenges to theballots of Clarence Shumaker, Thorlief Werland, and Earl Ellmakerbe overruled.On July 23, 1941, the Regional Director issued a Re-port on Objections to Election Report, copies of which were dulyserved upon the parties. In respect to the objections to his rulingson the challenged ballots, the Regional Director's recommendationsand rulings remain as set forth in the Election Report.We have considered the Objections of Local 22647 and the F. E. W.O. C. and the Regional Director's Report thereon.We overrule theRegional Director's recommendation and ruling with respect to theballot of Earl Ellmaker since we find that he was not an employeeof the Company during the period used to determine eligibility tovote.We find that the challenge to his ballot should be sustained.We also find and conclude, for the reasons indicated by the RegionalDirector in his Election Report and Report on Objections to ElectionReport, that Clarence Shumaker, Thorlief Werland, E. L. Albus, andPaul Anderson, challenged at the election, were eligible to vote.Accordingly, we hereby overrule the Objections of Local 22647 tothe Election Report and sustain the Objection of the F. E. W. O. C.to the ruling of the Regional Director on the ballot of Earl Ell-maker.We find that the Objections raise no substantial or materialissues with respect to the conduct of the ballot. Since the results ofthe election may be affected by the counting of the four challengedballots declared valid and the ballot to which the challenge has beenwithdrawn, we shall direct that they be counted.DIRECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation directed by the Board toascertain representatives for the purposes of collective bargainingwith International Harvester Company (Rock Falls Works), RockFalls, Illinois, the Regional Director for the Thirteenth Region (Chi-cago, Illinois) shall, pursuant to the Rules and Regulations of theBoard set forth above, and subject to Article III, Section 9, of saidRules and Regulations, within ten (10) days froon the date of thisDirection, open and count the ballots of Clarence Shumaker, Thor-liefWerland, E. L. Albus, Paul Anderson, and Glen Knuth and shallthereafter prepare and cause to be served upon the parties in thiscase a Supplemental Election Report embodying his findings thereinand his recommendations as to the results of the secret ballot.